 1
 2                                                                             JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11 CRAIG PRIEST,                                 )   Case No. 8:19-cv-01474 JLS (KESx)
                                                 )
12                    Plaintiff,                 )   ORDER GRANTING
                                                 )   STIPULATION TO DISMISS
13              vs.                              )   ENTIRE ACTION WITH
                                                 )   PREJUDICE
14 RELIASTAR LIFE INSURANCE                      )
   COMPANY,                                      )
15                                               )
           Defendant.                            )
16                                               )
17
18              Based upon the stipulation of the parties and for good cause shown, IT IS
19 HEREBY ORDERED that this action, Case No. 8:19-cv-01474 JLS (KESx), is
20 dismissed in its entirety as to all defendants with prejudice. All dates set in this matter
21 are hereby taken off calendar.
22              IT IS HEREBY FURTHER ORDERED that each party shall bear its own
23 attorneys’ fees and costs in this matter.
24
     Dated: 03/27/2020                         JOSEPHINE L. STATON
25                                           Hon. Josephine L. Staton
26                                           United States District Judge

27
28
                                                1                Case No. 8:19-cv-01474 JLS (KESx)
                                                             ORDER GRANTING STIPULATION TO
     173310.1
                                                        DISMISS ENTIRE ACTION WITH PREJUDICE
